Citation Nr: 1816334	
Decision Date: 03/14/18    Archive Date: 03/23/18

DOCKET NO.  12-26 089	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an initial compensable rating for hypertension.

2.  Entitlement to an initial compensable rating for peripheral neuropathy, femoral nerve, right lower extremity, currently rated 10 percent disabling.

3.  Entitlement to an increased rating for peripheral neuropathy, right upper extremity, currently rated 10 percent disabling.

4.  Entitlement to an increased rating for peripheral neuropathy, left lower extremity, currently rated 10 percent disabling.

5.  Entitlement to an increased rating for peripheral neuropathy, left upper extremity, currently rated 10 percent disabling.  

6.  Entitlement to an increased rating for peripheral neuropathy, sciatic nerve, right lower extremity, currently rated 20 percent disabling.  


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M.W. Kreindler, Counsel


INTRODUCTION

The Veteran served on active duty from June 1968 to April 1970.  He received the Combat Action Ribbon.

These matters came to the Board of Veterans' Appeals (Board) from rating decisions of a Department of Veterans Affairs (VA) Regional Office (RO).  

In a December 2011 rating decision, the RO granted entitlement to service connection for hypertension, assigning a noncompensable disability rating, effective April 16, 2007.  In a March 2015 rating decision, the RO denied entitlement to an increased rating for peripheral neuropathy, left lower extremity; entitlement to an increased rating for peripheral neuropathy, right upper extremity; and, entitlement to an increased rating for peripheral neuropathy, left upper extremity.  In a June 2015 rating decision, the RO granted entitlement to service connection for peripheral neuropathy, femoral nerve, right lower extremity, assigning a 10 percent disability rating, effective April 1, 2015; and, denied entitlement to an increased rating for peripheral neuropathy, sciatic nerve, right lower extremity.  

The Veteran testified at a Board hearing in December 2016; the transcript is of record.

The Board remanded these issue in June 2017.


FINDINGS OF FACT

1.  The Veteran's hypertension was not manifested by diastolic pressure predominantly 100 or more, by systolic pressure predominantly 160 or more, 
or with a history of diastolic pressure predominantly 100 or more who requires continuous medication for control.

2.  The Veteran's peripheral neuropathy, femoral nerve, right lower extremity, is manifested by mild incomplete paralysis which is wholly sensory.

3.  The Veteran's peripheral neuropathy, right upper extremity, is manifested by mild incomplete paralysis which is wholly sensory.

4.  The Veteran's peripheral neuropathy, left upper extremity, is manifested by mild incomplete paralysis which is wholly sensory.

5.  The Veteran's peripheral neuropathy, sciatic nerve, right lower extremity, is manifested by moderate incomplete paralysis which is wholly sensory.

6.  The Veteran's peripheral neuropathy, left lower extremity, is manifested by mild incomplete paralysis which is wholly sensory.



CONCLUSIONS OF LAW

1.  The criteria for entitlement to a compensable disability rating for hypertension have not been met.  38 U.S.C. §§ 1155, 5103, 5103A, 5107(b) (2012); 38 C.F.R. § 4.104, Diagnostic Code 7101 (2017).

2.  The criteria for entitlement to a disability evaluation in excess of 10 percent for peripheral neuropathy, femoral nerve, right lower extremity, have not been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.124a, Diagnostic Code 8526 (2017).

3.  The criteria for entitlement to a disability evaluation in excess of 10 percent for peripheral neuropathy, right upper extremity, have not been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.124a, Diagnostic Code 8516 (2017).

4.  The criteria for entitlement to a disability evaluation in excess of 10 percent for peripheral neuropathy, left upper extremity, have not been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.124a, Diagnostic Code 8516 (2017).

5.  The criteria for entitlement to a disability evaluation in excess of 10 percent for peripheral neuropathy, left lower extremity, have not been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.124a, Diagnostic Code 8520 (2017).

6.  The criteria for entitlement to a disability evaluation in excess of 20 percent for peripheral neuropathy, sciatic nerve, right lower extremity, have not been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.124a, Diagnostic Code 8520 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

No further notice is required regarding the downstream issue of higher initial ratings for peripheral neuropathy, femoral nerve, right lower extremity, and hypertension as they stem from the grant of service connection, and no prejudice has been alleged.  No prejudice has been alleged with regard to the increased rating claims.  Regarding the duty to assist, the evidence of record contains VA treatment records and lay statements and testimony from the Veteran.  There is otherwise no indication of relevant, outstanding records which would support the increased rating claims.  The Veteran was afforded VA examinations with regard to the issues which will be discussed in detail below.  As such, the Board will proceed to the merits.

Criteria & Analysis

Disability evaluations are determined by the application of the Schedule For Rating Disabilities, which assigns ratings based on the average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  With regard to two issues, the appeal arises from the original assignment of disability evaluations following an award of service connection, thus the severity of the disabilities at issue are to be considered during the entire period from the initial assignment of the disability rating to the present time.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999).  With regard to the remaining issues, where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern.  Although a rating specialist is directed to review the recorded history of a disability in order to make a more accurate evaluation, see 38 C.F.R. § 4.2, the regulations do not give past medical reports precedence over current findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Staged ratings are, however, appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007).

Disability ratings are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10. 

If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower evaluation will be assigned.  38 C.F.R. § 4.7.

In view of the number of atypical instances it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  Findings sufficiently characteristic to identify the disease and the disability therefrom, and above all, coordination of rating with impairment of function will, however, be expected in all instances.  38 C.F.R. § 4.21. 

In evaluating a disability, the Board considers the current examination reports in light of the whole recorded history to ensure that the current rating accurately reflects the severity of the condition.  The Board has a duty to acknowledge and consider all regulations that are potentially applicable.  Schafrath v. Derwinski, 
1 Vet. App. 589, 593 (1991).  The medical as well as industrial history is to be considered, and a full description of the effects of the disability upon ordinary activity is also required.  38 C.F.R. §§ 4.1, 4.2, 4.10. 

The Board has reviewed all the evidence in the Virtual folders, which includes:  his contentions, service treatment records, post-service treatment reports, and VA examination reports.  Although there is an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Hypertension

The Veteran's hypertension is rated noncompensably disabling pursuant to 38 C.F.R. § 4.104, Diagnostic Code 7101, for hypertensive vascular disease (hypertension and isolated systolic hypertension).  Such diagnostic code provides a 60 percent rating if the diastolic pressure is predominantly 130 or more, 
a 40 percent rating if the diastolic pressure is predominantly 120 or more, 
a 20 percent rating if the diastolic pressure is predominantly 110 or more or systolic pressure is predominantly 200 or more, a 10 percent rating if the diastolic pressure is predominantly 100 or more or systolic pressure is predominantly 160 or more, or minimum evaluation for an individual with a history of diastolic pressure predominantly 100 or more who requires continuous medication for control. 

Initially, it is noted that the medical evidence of record reflects that the Veteran requires continuous medication for control of his hypertension.

The Veteran's VA treatment records do not reflect blood pressure readings to support a compensable rating.  Specifically, a September 2011 blood pressure reading was 150/83 with a repeat reading of 149/79.  06/06/2015 CAPRI at 330.  December 2011 blood pressure readings were 138/86 and 133/71.  Id. at 316, 322.  A February 2013 blood pressure reading was 147/81.  Id. at 281.  A June 2013 blood pressure reading was 146/77.  Id. at 210.  An August 2013 blood pressure reading was 132/74.  Id. at 192.  A September 2013 blood pressure reading was 143/81.  Id. at 186.  An October 2013 blood pressure reading was 150/79.  Id. at 153.  A July 2014 blood pressure reading was 155/97.  Id. at 97.  September 2014 blood pressure readings were 134/77 and 137/80.  Id. at 79, 86.  A January 2015 blood pressure reading was 135/79.  Id. at 43.  A March 2015 blood pressure reading was 134/80.  Id. at 14.  May 2015 blood pressure readings were 129/74 and 129/71.  06/06/2015 CAPRI at 4, 11.  Blood pressure readings in June and July 2015 were 139/77 and 148/78.  08/01/2017 CAPRI at 481-82.  An August 2015 blood pressure reading was 169/87.  10/06/2017 CAPRI at 490.  September 2015 blood pressure readings were 156/80, 140/79, and 139/72.  Id. at 414, 454, 471.  
An October 2015 blood pressure reading was 143/84.  Id. at 395.  A January 2016 blood pressure reading was 146/90.  Id. at 366.  April 2016 blood pressure readings were 108/32 and 182/91.  Id. at 309, 322.  A May 2016 blood pressure reading was 129/79.  Id. at 249.  A July 2016 blood pressure reading was 100/62.  Id. at 237.  
An August 2016 blood pressure reading was 116/68.  Id. at 192.  A September 2016 blood pressure reading was 126/69.  A December 2016 blood pressure reading was 124/69.  Id. at 145.  A March 2017 blood pressure reading was 123/60.  Id. at 84.  
A May 2017 blood pressure reading was 112/58.  Id. at 43.  A June 2017 blood pressure reading was 130/60.  Id. at 37.  A July 2017 blood pressure reading was 136/65.  Id. at 17.  An August 2017 blood pressure reading was 125/69 and in October 2017 it was 150/80.  Id. at 7.

The September 2017 VA examination report reflects that the Veteran takes medication to control his hypertension.  Blood pressure readings were 174/77; 142/92; and 150/90.  

The Veteran's hypertension is currently rated noncompensably disabling as while the medical evidence of record reflects that his hypertension requires continuous medication for control, none of the readings reflect a diastolic pressure of 100 or more, and there has been no showing of systolic pressure predominantly 160 or more.  The Board acknowledges the systolic reading of 174 at the 2017 VA examination.  However, when this one reading above 160 is view in context of the many other readings below 160 listed above in the VA treatment records, the Board finds that the evidence weighs against a finding of systolic pressure predominantly of 160 or more.

There is otherwise no evidence to support a compensable disability rating as the competent medical and/or lay evidence does not demonstrate that the Veteran's hypertension more nearly approximates diastolic pressure predominantly 100 or more, or systolic pressure predominantly 160 or more, as contemplated by a 
10 percent rating under Diagnostic Code 7101.  38 C.F.R. § 4.104, Diagnostic Code 7101.   Accordingly, the Veteran's service-connected hypertension is more nearly approximated by the current noncompensable rating.  

Peripheral neuropathy

Peripheral neuropathy of the bilateral upper extremities have been separately rated 10 percent disabling pursuant to 38 C.F.R. § 4.124a, Diagnostic Code 8516, paralysis of the ulnar nerve.  Per Diagnostic Code 8516, a 10 percent rating is for application for incomplete paralysis of the major or minor extremity when "mild."  "Moderate" incomplete paralysis of the median nerve warrants a 20 percent rating for the minor extremity and a 30 percent rating for the major extremity; "severe" incomplete paralysis warrants a 30 percent rating for the minor extremity and a 
40 percent rating for the major extremity; and, complete paralysis of the ulnar nerve warrants a 50 percent rating for the minor extremity and 60 percent rating for the major extremity.  There is complete paralysis when there is "griffin claw" deformity, due to flexor contraction of ring and little fingers, atrophy very marked in dorsal interspace and thenar and hypothenar eminences; loss of extension of ring and little fingers cannot spread the fingers (or reverse), cannot adduct the thumb; flexion of wrist weakened.  

Peripheral neuropathy of the left lower extremity is rated 10 percent disabling and peripheral neuropathy of the right lower extremity is rated 20 percent disabling, pursuant to Diagnostic Code 8620, neuritis of the sciatic nerve.  Per Diagnostic Code 8520, a 10 percent rating is for application for incomplete paralysis of any extremity when "mild."  "Moderate" incomplete paralysis of the sciatic nerve warrants a 20 percent rating; "moderately severe" incomplete paralysis warrants a 40 percent rating; and, "severe, with marked muscular atrophy" incomplete paralysis warrants a 60 percent rating.  38 C.F.R. § 4.124a, Diagnostic Code 8520.  Peripheral neuropathy, femoral nerve, right lower extremity is rated 

Peripheral neuropathy, femoral nerve, right lower extremity, is rated 10 percent disabling pursuant to Diagnostic Code 8526, anterior crural nerve (femoral).  Per Diagnostic Code 8526, a 10 percent rating is for application for incomplete paralysis of any extremity when "mild."  "Moderate" incomplete paralysis of the femoral nerve warrants a 20 percent rating; and, "severe" incomplete paralysis warrants a 30 percent rating.  Complete paralysis of quadriceps extensor muscles warrants a 40 percent rating.  38 C.F.R. § 4.124a, Diagnostic Code 8526.  

The term "incomplete paralysis," with these and other peripheral nerve injuries, indicates a degree of lost or impaired function substantially less than the type picture for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration.  When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.  The ratings for the peripheral nerves are for unilateral involvement; when bilateral, combine with application of the bilateral factor.

Moderate incomplete paralysis will likely be described by the Veteran and medically graded as significantly disabling and may be demonstrated by combinations of significant sensory changes and reflex or motor changes of a lower degree, or motor and/or reflex impairment such as weakness or diminished or hyperactive reflexes (with or without sensory impairment) graded as medically moderate.  See VBA Adj. Manual M21-1, III.iv.4.N.4.c. 

The Court held in Miller v. Shulkin that, "[a]lthough the note preceding § 4.124a directs the claims adjudicator to award no more than a 20% disability rating for incomplete paralysis of a peripheral nerve where the condition is productive of wholly sensory manifestations, it does not logically follow that any claimant who also exhibits non-sensory manifestations must necessarily be rated at a higher level."  28 Vet. App. 376, 380 (2017). 

Neuritis characterized by loss of reflexes, muscle atrophy, sensory disturbances, and constant pain, at times excruciating, is to be rated on the scale provided for injury of the nerve involved, with a maximum equal to severe incomplete paralysis.  38 C.F.R. § 4.123.  The maximum rating which may be assigned for neuritis not characterized by such organic changes will be that for moderate, or with sciatic nerve involvement, for moderately severe, incomplete paralysis.  Id.  

Upper extremities

First, the Board finds that separate disability ratings in excess of 10 percent for peripheral neuropathy of the upper extremities are not warranted.  The Veteran reported moderate intermittent pain, paresthesias and/or dysesthesias, and numbness of the bilateral upper extremities.  He reported no constant pain of any extremity.  On examination in March 2015, there was no constant pain, moderate intermittent pain, moderate paresthesias/dysesthesias, and moderate numbness.  There was decreased sensation in the hand/fingers on light touch/monofilament testing.  All other neurologic testing of the upper extremities was normal.  Strength was all 
5/5 (normal).  The examiner characterized the Veteran's incomplete paralysis of the ulnar nerve as mild.  The functional impact on his ability to work was difficulty to walk a lot due to his neuropathy in his housekeeping job with VA.  

In May 2015, the Veteran reported moderate intermittent pain, paresthesias and/or dysesthesias, and numbness of the bilateral upper and lower extremities He reported no constant pain of any extremity.  On physical examination in May 2015, there was no constant pain, moderate intermittent pain, moderate paresthesias/dysesthesias, and moderate numbness.  There was decreased sensation in the inner/outer forearm and hand/fingers on light touch/monofilament testing.  His position sense, vibration sensation, and cold sensation were decreased.  The examiner characterized the Veteran's incomplete paralysis of the ulnar nerve as mild.  The functional impact of the neuropathy was problems walking, and using his hands in a skillful manner.

At the September 2017 physical examination, the examiner noted that the Veteran has mild constant pain, mild intermittent pain, mild paresthesias/dysesthesias, and mild numbness.  Muscle strength testing was normal with no muscle atrophy.  Sensory examination was normal, to include with regard to the hand/fingers.  There were no trophic changes.  The examiner characterized the Veteran's incomplete paralysis of the ulnar nerve as mild.  Regarding functional impact, the Veteran stated that his VA housekeeping job was getting more and more difficult because his legs go numb and he felt exhausted, and has almost near falls at work.  Even so, the Veteran pushed himself to work.  The Board finds that such impairment/functional impact is compensated by the current 10 percent rating.  
See 38 C.F.R. § 4.1 (2017) ("Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.").

Left lower extremity

The Board finds that the competent medical evidence weighs against a finding that his peripheral neuropathy of the left lower extremity is moderate in severity.  The findings upon physical examination reflect that the Veteran's peripheral neuropathy of the left lower extremity - specifically the sciatic nerve - is no more than mild.  
As detailed, the Veteran's symptomatology is wholly sensory with pain and numbness.  While acknowledging that in March and May 2015, he had moderate intermittent pain, moderate paresthesias/dysesthesias, and moderate numbness, the examiners characterized his peripheral neuropathy as mild.  Moreover, at the September 2017 examination, his symptomatology was characterized as mild.  

The Board also notes that upon examination in March 2015, there was no constant pain, severe intermittent pain, moderate paresthesias/dysesthesias, and severe numbness.  There was decreased sensation in the ankle/lower leg and foot/toes on light touch/monofilament testing.  There was decreased vibration sensation in the left lower extremity.  Position sense and cold sensation were normal.  There was no muscle atrophy with no trophic changes.  The examiner characterized the Veteran's incomplete paralysis of the sciatic nerve as mild.  Then, on examination in May 2015, there was no constant pain, moderate intermittent pain, moderate paresthesias/dysesthesias, and moderate numbness.  There was decreased sensation in the knee/thigh, ankle/lower leg, and foot/toes on light touch/monofilament testing.  There was no muscle atrophy with no trophic changes.  The examiner characterized the Veteran's incomplete paralysis of the sciatic nerve as moderate.  The more recent September 2017 VA examination reflects mild constant pain, mild intermittent pain, mild paresthesias/dysesthesias, and mild numbness.  Muscle strength testing was normal with no muscle atrophy.  Sensory examination was normal, to include with regard to the lower leg/ankle and foot/toes.  There were no trophic changes and his gait was normal.  The examiner characterized the Veteran's incomplete paralysis of the sciatic nerve as mild.  

In sum, the Board finds that the above competent medical evidence to be probative of the severity of the Veteran's left lower extremity neuropathy and it weighs against a finding such peripheral neuropathy of left lower extremity is moderate in severity.  The Board finds that such competent medical evidence reflects that the Veteran's his peripheral neuropathy of the left upper extremity - specifically the ulnar nerve - is no more than mild.  As detailed above, the Veteran's symptomatology is wholly sensory with pain and numbness.  While acknowledging that in March 2015, he had severe intermittent pain and numbness, with moderate paresthesias/dysesthesias, the examiner characterized his peripheral neuropathy as mild.  Moreover, in September 2017, his symptomatology was characterized as mild.  As such, the disability picture more nearly approximates the current 
10 percent rating.

Right lower extremity (sciatic and femoral nerves)

As detailed hereinabove, the Veteran's femoral nerve of the right lower extremity is rated 10 percent disabling and his sciatic nerve of the right lower extremity is rated 20 percent disabling.  

On physical examination in March 2015, with regard to the right lower extremity there was no constant pain, severe intermittent pain, moderate paresthesias/dysesthesias, and severe numbness.  There was decreased sensation in the ankle/lower leg and foot/toes on light touch/monofilament testing.  There was decreased vibration sensation in the left lower extremity.  Position sense and cold sensation were normal.  There was no muscle atrophy with no trophic changes.  
The examiner characterized the Veteran's incomplete paralysis of the sciatic nerve as mild.  The examination reflects that the femoral nerve was normal.  On examination in May 2015, with regard to the right lower extremity, there was no constant pain, moderate intermittent pain, moderate paresthesias/dysesthesias, and moderate numbness.  There was decreased sensation in the knee/thigh, ankle/lower leg, and foot/toes on light touch/monofilament testing.  There was no muscle atrophy with no trophic changes.  The examiner characterized the Veteran's incomplete paralysis of the quadriceps extensor muscles as mild and his incomplete paralysis of the sciatic nerve as moderate.  The September 2017 examination reflects mild constant pain, mild intermittent pain, mild paresthesias/dysesthesias, and mild numbness.  Muscle strength testing was normal with no muscle atrophy.  Sensory examination was normal, to include with regard to the thigh/knee, lower leg/ankle, and foot/toes.  There were no trophic changes and his gait was normal.  The examiner characterized the Veteran's incomplete paralysis of the sciatic nerve as mild and his femoral nerve was normal.  

Based on the probative competent medical evidence detailed above, the Board finds that such evidence weighs against a finding that his peripheral neuropathy, sciatic nerve, is severe in severity, nor that his peripheral neuropathy, femoral nerve, is moderate in severity.  The competent medical evidence reflects that his peripheral neuropathy of the right upper extremity - specifically the sciatic nerve - is no more than moderate, and that his peripheral neuropathy of the femoral nerve is no more than mild in nature, albeit normal at the most recent examination.  As detailed above, the Veteran's symptomatology is wholly sensory with pain and numbness.  While acknowledging that in May 2015, his sciatic nerve was characterized as moderate, two months prior to that it was characterized as mild and the most recent examination reflects that it was also mild  As such, the Veteran's disability picture more of the right lower extremity more nearly approximates the current 10 percent and 20 percent ratings.



	(CONTINUED ON NEXT PAGE)


ORDER

An initial compensable rating for hypertension is denied.

An initial compensable rating for peripheral neuropathy, femoral nerve, right lower extremity, currently rated 10 percent disabling, is denied.

An increased rating for peripheral neuropathy, right upper extremity, currently rated 10 percent disabling, is denied.

An increased rating for peripheral neuropathy, left lower extremity, currently rated 10 percent disabling, is denied.

An increased rating for peripheral neuropathy, left upper extremity, currently rated 10 percent disabling, is denied.

An increased rating for peripheral neuropathy, sciatic nerve, right lower extremity, currently rated 20 percent disabling, is denied.




____________________________________________
Paul Sorisio
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


